Founders Square
                                           -*LAWO                              Telephone:      214.670.9989
900 Jackson Steet, Suite 730                            cEs oF                 Fax:            214.670.9904
Dallas, Texag 75202                    DEEN MNLONT
                                                -                              www, deanmalonel awfi rm. com


                                              January   7,2420

   Via Email - ejohnston@mcgimrislaw,com Viir Email              - e.magee@allison-bass.com
   Mr. Eric A. Johnston                                 Mr. J. Eric Magee
   McGinnis Lochridge                                   Allison, Bass & Magee, LLP
   600 Congress Ave., Suite 2100                        4A2W.l2th Street
   Austin, Texas 78701                                  Austin, Texas 78701

   Via Email   - cass.weiland@squirepb.com Via Ernail -            csrnith@danielsta*law.corn

   Mr. S. Cass Weiland                                  Cory W. Smith
   Mr. Robert A. Hawkins                                Daniel Stark Law, PC
   Squire Patton Boggs,   LLP                           P.O. Box 1153
   2000 McKinney Ave., Suite      1700                  Bryan, Texas 778A6
   Dallas, TX 75201

           RE:      John Fairchikl qnd Susie Fairchild, individually, and as lrulepentlent
                    Administrators af, an on beha$'of the Estate of Kelli Leanne Page and the heirs-
                    atJaw of Kelli Leanne Page v. Caryell Caunty. Texcs, Sleven Russell Lovelady,
                    and Wesley Harland Pelfrey; Civil Action No. 6:19-cv-00029; in the United
                    States District Court for the Westem District of Texas, Waco Division.

   Dear Counsel:

           I did not receive a response to my December 23,2019 letter regarding my intent to take
   depositions of Cheryl Pruitt and Tyrell Washington. Therefore, I assume that they would be
   available on the same date that I will be taking the second deposition of Coryell County. I attach
   notices for depositions of Cheryl Pruitt and Tyrell Washington, and an amended notice for the
   deposition of Coryell County. Therefore, the following depositions have been scheduled:

          Name                    Time                 Date                         Location
   Washington, Tyrell          9:00 a.m.    Tuesday, January 28, 2020    Coryell County Attorney's
                                                                         Office, 210 South 7th Street,
                                                                         Gatesville, Texas 7 6528
   Pruitt, Cheryl              10:30 a.m.   Tuesday, January 28, 2A2A    Coryell County Attomey's
                                                                         Office,2l0 South 7th Street,
                                                                         Gatesville, Texas 7 6528
   Coryell County, Texas       1:30 p.m.    Tuesday, January 28, 2020    Coryell County Attorney's
                                                                         Office,2l0 South 7th Street,
                                                                         Catesville, Texas 7 6528




                                                Page 7 of.2                                       EXIIIBIT

                                                                                                       I
        Pleasc notify me as soon as nossihle,allo whether Ms. Pruitt *nd Mr. Washinston
will need to be subnoenaed to annear.




                                               T. Dean Malone
TDlvf/cmr
Attachment




cc: Court Reporters Consolidated
                             UNITED STATES DISTzuCT COURT FOR THE
                                  WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION

   JOHN FAIRCHILD and SUSIE                                      $
   FAIRCHILD, individually, and as                                $
   Independent Administrators of, and on                          $
   behalf of, the ESTATE OF KELLI                                $
   LEANNE PAGE and the heirs-at-law of                           $
   KELLI LEANNE PAGE,                                            $
                                                                 $     CASE NO, 6: I 9-CV-00029-ADA-JCM
            Plaintiffs,                                          $
                                                                 $     JURY DEMANDED
  v                                                              $
                                                                 $
  CORYELL COLINTY, TEXAS;                                        $
  STEVEN RUSSELL LOVELADY; and                                   $
  WESLEY HARLAND PELFREY,                                        $


            Defendants.

                                  NOTICETO TAKE ORAL DEPOSITION
                                        OF CHERYL PRUITT

TO:      All Defendants by and through their respective attomeys of record.

         T. Dean Malone, attorney for Plaintiff in the above-described case, will take the following

oral deposition:


Deponent's Name:            Cheryl Pruitt

Location:                   Coryell County Attorney's Office, 210 South 7th Street, Gatesville, Texas
                            76528

Date and Time:              Tuesday, January 28,202A at l0:30 a.m. and continuing from day to day
                            until complete

Recording                   Stenographically by the court reporter, and by audio and video.




Notice to f'ake Oral l)eposition of Cheryt Pruitt   -   Ilage 1 of 3
                                                            Respectfully




                                                           T. Dean Malone
                                                           Attorney-in-charge
                                                           Texas State Bar No. 24003265
                                                           Law Offices of Dean Malone, P.C.
                                                            900 Jackson Street
                                                            Suite 730
                                                           Dallas, Texas 75202
                                                           Telephone: (214) 670-9989
                                                           Telefax:          (?lq   67A-99A4
                                                           dean@deanmalone.com

                                                           Of Counsel:

                                                           Michael T. O'Connor
                                                           Texas State Bar No.24032922
                                                           Law Offices of Dean Malone, P.C.
                                                           900 Jackson Street
                                                           Suite 730
                                                           Dallas, Texas 752A2
                                                           Telephone: (214)670-9989
                                                           Telefax: (?lq 67A-9904
                                                           michael. oconnor@deanmal one. com

                                                           Attomeys for the Plaintiff




Notice to Take Oral Deposition of Cheryl Prui.tt   *   Page 2 of 3
                                        CERTIFICAT'E OF SERVICE

         I certify that my office served a copy of this document on the following parties' respective
 attorneys in charge via email and facsimile-transmission on January 7,2A2A.

            Eric A. Johnston
            McGinnis Lochridge LLP
            600 Congress Ave., Suite 2100
            Austin, Texas 78701

            J. Eric Magee
            Allison, Bass & Magee, L.L.P
            A.O. Watson House
            402W.125h Street
            Austin, Texas 78701

            S. Cass Weiland
            Robert A. Hawkins
            Squire Patton Boggs LLP
            2000 McKinney Ave., Suite 1700
            Dallas, Texas 75201

           Cory V/. Smith
           Daniel Stark Law, PC
           P.O. Box ll53
           Bryan, Texas 778A6




                                                      T. Dean Malone




Notice to Take Oral Deposition of Cheryl Pruitt * Page 3 of   3
                            UNTTED STATES DTSTRICT COURT FOR THE
                                 WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

  JOHN FAIRCHILD and SUSIE                                    $
  FAIRCHILD, individually, and as                             $
  Independent Administrators of, and on                       $
  behalf of, the ESTATE OF KELLI                              $
  LEANNE PAGE and the heirs-at-law of                         $
  KELLI LEANNE PAGE,                                          $
                                                              $     CASE NO. 6: 1 9-CV-00029-ADA-JCM
            Plaintiffs,                                       $
                                                              $     JURY DEMANDED
  V                                                           $
                                                              $
  CORYELL COUNTY, TEXAS;                                      $
  STEVEN RUSSELL LOVELADY; and                                $
  WESLEY HARLAND PELFREY,                                     $


            Defendants.

                                NOTICE TO TAKE ORAL DEPOSITION
                                    OF TYRELL WASHINGTON

TO:      All   Defendants by and through their respective attorneys of record.

         T. Dean Malone, attomey for Plaintiff in the above-desuibed case, will take the following

oral deposition:



Deponent's Name:          Tyrell Washington

Location:                  Coryell County Altorney's Office, 210 South 7th Street, Gatesville, Texas
                           76528

Date and Time:            Tuesday, January 28,2AZA at 9:00 a.m. and continuing from day to day until
                          complete

Recording:                Stenographically by the court reporter, and by audio and video.




Notice to Take Oral Deposition of l"yrell Washington   -   Page 1 of 3
                                                            Respectfully




                                                            T
                                                            Attorney-in-charge
                                                            Texas State Bar No. 24003265
                                                            Law Offices of Dean Malone, P.C
                                                            900 Jackson Street
                                                            Suite 730
                                                            Dallas, Texas 75202
                                                            Telephone: (214) 670-9989
                                                            Telefax: (214) 670-9904
                                                            dean@deanmalone.com

                                                            Of Counsel

                                                            Michael T. O'Connor
                                                            Texas State Bar No.24032927
                                                            Law Offices of Dean Malone, P.C.
                                                            900 Jackson Street
                                                            Suite 730
                                                            Dallas, Texas 75202
                                                            Telephone: Ql4)670-9989
                                                            Telefaxr           (214) 670-9904
                                                            michael.   o   connor@deanmalone. com

                                                            Attorneys for Plaintiff




Notice to Take Oral Deposition of 'fyrell $Tashington   -   Page 2 of 3
                                      CERTIFICATE OF SERVICE

        I certify that my ofhce served a copy of this document on the following parties' respective
attorneys in charge via email and facsimile-transmission on January 7,2020.

           Eric A. Johnston
           McGinnis Locluidge LLP
           600 Congress Ave., Suite 2100
           Austin, Texas 78701

           J. Eric Magee
           Allison, Bass & Magee, L.L.P
           A.O. Watson House
           402 W. 125h Street
           Austin, Texas 78701

           S. Cass Weiland
           Robert A. Hawkins
           Squire Patton Boggs LLP
           2000 McKinney Ave., Suite 1700
           Dallas, Texas 752A1

           Cory W. Smith
           Daniel Stark Law, PC
           P.O. Box 1153
           Bryan, Texas 77806




Notice to Take Oml Deposition of Tyrell Washington   -   Page 3   of   3
                            TINITED STATES DISTRICT COURT FOR THE
                                  WESTERN DISTRICT OF TEXAS
                                        WACO DIVISION

   JOHN FAIRCHILD and SUSIE                               $
   FAIRCHILD, individually, and as                        $
   Independent Administrators ol and on                   $
   behalf of, the ESTATE OF KELLI                         $
   LEANNE PAGE and the heirs-atJaw of                     $
   KELLI LEANNE PAGE,                                     $
                                                          $    CASE NO. 6: 1 9-CV-00029-ADA-JCM
             Plaintiffs,                                 $
                                                          $    JURY DEMANDED
   v                                                     $
                                                          $
   CORYELL COUNTY, TEXAS;                                $
   STEVEN RUSSELL LOVELADY; and                          $
   WESLEY HARLAND PELFREY,                               $
                                                         $
             Defendants.                                 $



                 FIRS? AMENDEp SECOND NOTTCE'l'O TAKE ORAL DEPOSTTTON Of'
                            DEFENDANT CORYELL COUNTY.'IEXAS
                                (PHASE 2 DISCOVERY PERTOp\

TO         Defendant Coryell County, Texas by and through its attorney of record, Eric A. Johnston,
           McGinnis Lochridge LLP, 600 Congress Ave., Suite 210A, Austin, Texas 78701.


        T. Dean Malone, attorney for Plaintiff in the case described in the caption above, will take
the oral deposition of Defendant Coryell County, Texas (hereinafter "You," "Your," and "Coryell
County") at 1:30 p.m. on Tuesday, January 28r202A at Coryell County Attorney's Office, 210
South 7th Street, Gatesville, Texas 76528. Unless otherwise noted, the relevant time period for
the topics listed below begins October 8,2013 and ends October 9,2018.

            "Kelli Page" means Kelli LeAnne       Page

        "Document(s)" means all written, typed, or printed matter and all magnetic, computer, or
other records or documentation of any kind or description (including but not limited to letters,
conespondence, telegrams, memoranda, notes, records, minutes, contracts, agreements, recotds,
or notations of telephone or personal conversations, conferences, inter- and intra-office
communications, e-mail, microfilm, bulletins, circulars, pamphlets, photographs, facsimiles,
invoices, tape recordings, computer printouts and worksheets), including but not limited to drafts
and copies not identical to the originals, all photographs and graphic matter, however produced or
reproduced, and all compilations of data from which information can be obtained, and any and all


First Amcnded Sccond Noticc to'lhke Oral Deposition of Dcfendant Coryell (iounty,'I'exas fPhlse 2 Discovery Period)
- Page 1   of6
writings or recordings of any type or nature, in the possession, custody, or control of the party
responding to the discovery request.

       "File" means a collection or group of documents and tangible items kept together in folders,
notebooks, or other devices for separating or organizing documents and tangible items.

      "lncident" means the October 8,2017 interaction between Kelly Page, Steven Lovelady,
and Wesley Pelfrey in a jail cell in Coryell County, Texas, at the conclusion of which Kelli Page
died.

           "Jail Building" means the building in which the Incident occurred

           "Mental Disability" means:

                  a   mental impairment that substantially limits one or more major life activities            of
                      an individual; or
                      a record  of mental impairment that substantially limits one or more major life
                      activities of an individual; or
                  a   being regarded as having a mental impairment that substantially limits one or
                      more major life activities of an individual.

       "Person" means any natural person, corporation, limited liability company, form,
association, partnership, joint venture, proprietorship, governmental body, or any other
organization, business, or legal entity.

        "Prior Use of Force Incident" means the October 7,2A17 interaction between Kelli Page,
Steven Lovelady, and Tyrell Washington in a jail cell in Coryell County, Texas, at the
conclusion of which Kelli Page was removed from the cell.

           "Steven Lovelady" means Defendant Steven Russell Lovelady.

           "Wesley Pelfrey" means Defendant Wesley Harland Pelfrey.

           "You" and "Yout" means Coryell County.

           The deposition   will   be on the following topics:

           l)     All of Plaintiff    s allegations in the latest amended complaint regarding:


                            your policies, practices, andlot customs;
                            allegations regarding actions you took andlor did not take;
                            Prior Use of Force Incident; and
                            Incident;




First;\mended Second Notice to Take Oral Deposition of Dcfendaat Coryell County,'Iexas (Phase 2 Discovery Period)
- Page 2   of6
            2)     The Incident and the Prior Use of Force Incident;

            3)     All documents, emails, photographs, digital images, audio recordings, and video
                   recordings related to the Prior use of Force Incident and/or the Incident:

                   a        you produced with discovery responses in this case;
                   a        you produced to Plaintiff s counsel in response to Public Information Act
                            requests made on or after January 1, 2018;
                   a        you produced to any govemmental body or agency (including but not
                            limited to Texas Department of Public safety, Texas Rangers, any district
                            attorney's office, and/or any county attorney's office); and/or
                   a        which you made and/or caused to be made and which were ever in your
                            possession;

            4)    All documents, emails, photographs, digital images, audio recordings, and video
                  recordings regarding the incarceration of Kelli Page in the Jail Building on October
                  2017 which:;

                  a        you produced with discovery responses in this case;
                  a        you produced to Plaintiff s counsel in response to Public Information Act
                           requests made on or afler January 1, 2018;
                           you produced to any governrnental body or agency (including but not
                           limited to Texas Department of Public Safety, Texas Rangers, any district
                           attorney's office, and/or any county attorney's office); and/or
                  a        which you made andlor caused to be made and which were ever in your
                           possession;

            5)    All  documents, emails, photographs, digital images, audio recordings, and video
                  recordings regarding all communications by and between your law enforcement
                  officers, jailers, jail administrators, and jail staff, regarding Kelli Page, when she
                  was a prisoner in the Jail Building in October20lT;

           6)     Your discovery responses in this lawsuit, served on or after December z,2at9,
                  including documents, photographs, and recordings produced, but excluding
                  objections andlor privilege assertions;

           7)     All training and instruction you contend Steven Lovelady and/ar Wesley Pelfrey
                  received before the date of the Incident regarding use of OC spray, use of restraint
                  chairs, and/or extracting (or removing) prisoners from cells;

           8)     Audio recordings, video recordings, and photographs of any portion of the Incident
                  andlor Prior Use of Force Incident;

           e)     Your factual admissions, factual denials, factual assertions, and assertions that you
                  lack knowledge or information sufficient to for a belief as to the truth of factual


F'irst Anendcd Secnnd Notice to T'ake C)ral l)epositiol of Defendant Coryell County, 1'exas
                                                                                            fhase 2 Discovery Period)
- Page 3   of6
                  allegations made by the Plaintiff in her complaint, and which were made by you in
                  your answer(s) in this lawsuit;

         10)      The factual basis for your defenses to, and your allegations and contentions in and
                  related to, Plaintiff s claims in this lawsuit;

         I   1)   Your data retention policies effective on the date of the Incident for items including
                  but not limited to documents, audio recordings, video recordings, e-rnails, and
                  records of mobile data terminal transmissions;

         12)      Documents, photographs, recordings, electronic liles, and tangible items produced
                  to you by Plaintiff in this lawsuit (excluding medical records and medical bills);

         13)      Your employment, hiring, supervision, training, and termination of Steven Russell
                  Lovelady and Wesley Harland Pelfrey; and

         14)      Any change in policy, procedure, or practice instituted by you as a result of the
                  Incident as a result of the Incident and/or Prior Use of Force Incident.

        You must - a reasonable time before the deposition - (l) designate one or more English-
speaking individuals to testify on your behalf and (2) set forth, for each individual designated, the
matters on which the individual will testify. Further, each individual designated must testify as to
matters known or reasonably available to you.

        The deposition will continue from day-to-day until completed. A court reporter shall
record the deposition stenographically, and the deposition shall be recorded by audio and video.




Fitst Amended Second Notice to Take Oral Deposition of l)efendant Coryell County, Texas @hase 2 Discovery Pedod)
-Page4of6
                                                               T. Dean Malone
                                                               Attorney-in-charge
                                                               Texas State Bar No. 24003265
                                                               Law Offices of Dean Malone, P.C.
                                                               900 Jackson Street
                                                               Suite 730
                                                               Dallas, Texas 752A2
                                                               Telephone: (zlq 67A-9989
                                                               Telefax:         (214) 67A-9904
                                                               dean@deanmalone.com

                                                               Of Counsel:

                                                               Michael T. O'Connor
                                                               Texas State Bar No. 24A32922
                                                               Law Offices of Dean Malone, P.C.
                                                               900 Jackson Street
                                                               Suite 730
                                                               Dallas, Texas 75202
                                                               Telephone: Qlq67A-9989
                                                               Telefax:           (214) 670-9904
                                                               michael. oconnor@deanmalone.com



                                            CERTIFICATE OF SERVICE

        I certify that my office served a copy of this document on the following parties' respective
attorneys in charge via email on January 7,2A2A.

           Eric A, Johnston
           McGinnis Lochridge LLP
           600 Congress Ave., Suite 2100
           Austin, Texas 78701
           Attorneyfor De.fendant Coryell County, Texas


           J. Eric Magee
           Allison, Bass & Magee, L.L.P.
           A.O. Watson House
           402 W. i25h Street
           Austin, Texas 7870I
           Att orney   for   Defe ndant   St ev   en   Rus s e I I Love   lefiy


liirst Arnended Second Notice to Take Orai Deposition of Defendant Coryell County, Texas (Phase 2 Discovery Pedod)
- Page 5   of6
             S. Cass Weiland
            Robert A. Hawkins
            Squire Patton Boggs LLP
            2000 McKinney Ave,, Suite 1700
            Dallas, Texas 75201
            Attorney for Defendant We sley P elfrey


            Cory W. Smith
            Daniel Stark Law, PC
            P.O. Box 1153
            Bryan, Texas 77806
            Attorney for Intervenor Titfany Gruw ell




                                                        T. Dean Malone




I



I




    First Amended Second Notice to Take Otal Deposition of Defcndant Coryell County, Texas phase 2 Discovery Period)
    - Page 6 of6
